
	

114 HR 2050 IH: Middle Class Health Benefits Tax Repeal Act of 2015
U.S. House of Representatives
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2050
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2015
			Mr. Courtney (for himself, Mr. Brady of Pennsylvania, Ms. Fudge, Ms. DeLauro, Ms. Schakowsky, Ms. Titus, Ms. Kaptur, Mr. Brendan F. Boyle of Pennsylvania, Mr. Thompson of Mississippi, Mr. Grayson, Mr. Pocan, Mr. Lipinski, Mr. Pascrell, Mr. LoBiondo, Mr. Norcross, Mr. Vargas, Mr. Conyers, Ms. Judy Chu of California, Mr. Honda, Mrs. Lawrence, Mr. McGovern, Mr. Ellison, Mr. Grijalva, Mr. DeFazio, Ms. Sinema, Mr. Sires, Mr. Hastings, Mr. Gutiérrez, Ms. Jackson Lee, Mr. Ryan of Ohio, Mr. Lynch, Mr. Peters, Mr. Perlmutter, Ms. Edwards, Mr. Johnson of Georgia, Mr. Gene Green of Texas, Mr. Cicilline, Mr. Kildee, Mr. Cartwright, Ms. Frankel of Florida, Mr. Capuano, Ms. McCollum, Mr. Larson of Connecticut, Ms. Clark of Massachusetts, Mr. Aguilar, Mr. Tonko, Mr. Higgins, Ms. Norton, Mr. Carson of Indiana, Mrs. Napolitano, Mr. Gallego, Mr. Langevin, Mr. Van Hollen, Mr. Gibson, Mr. Ben Ray Luján of New Mexico, Mr. Sean Patrick Maloney of New York, Mr. Lance, Mr. Murphy of Florida, Ms. Linda T. Sánchez of California, Mr. Welch, Mr. Kilmer, Mr. Quigley, Ms. Esty, Ms. Bonamici, Ms. Duckworth, Mr. Nadler, Mr. Loebsack, Mrs. Bustos, Mr. Walz, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the excise tax on high cost employer-sponsored
			 health coverage.
	
	
 1.Short titleThis Act may be cited as the Middle Class Health Benefits Tax Repeal Act of 2015. 2.Repeal of excise tax on high cost employer-sponsored health coverage (a)In generalChapter 43 of the Internal Revenue Code of 1986 is amended by striking section 4980I.
 (b)Conforming amendmentSection 6051 of such Code is amended by adding at the end the following:  (g)Applicable Employer-Sponsored CoverageFor purposes of subsection (a)(14)—
 (1)In generalThe term applicable employer-sponsored coverage means, with respect to any employee, coverage under any group health plan made available to the employee by an employer which is excludable from the employee’s gross income under section 106, or would be so excludable if it were employer-provided coverage (within the meaning of such section 106).
 (2)ExceptionsThe term applicable employer-sponsored coverage shall not include— (A)any coverage (whether through insurance or otherwise) described in section 9832(c)(1) (other than subparagraph (G) thereof) or for long-term care, or
 (B)any coverage under a separate policy, certificate, or contract of insurance which provides benefits substantially all of which are for treatment of the mouth (including any organ or structure within the mouth) or for treatment of the eye, or
 (C)any coverage described in section 9832(c)(3) the payment for which is not excludable from gross income and for which a deduction under section 162(l) is not allowable.
 (3)Coverage includes employee paid portionCoverage shall be treated as applicable employer-sponsored coverage without regard to whether the employer or employee pays for the coverage.
 (4)Self-employed individualIn the case of an individual who is an employee within the meaning of section 401(c)(1), coverage under any group health plan providing health insurance coverage shall be treated as applicable employer-sponsored coverage if a deduction is allowable under section 162(l) with respect to all or any portion of the cost of the coverage.
 (5)Governmental plans includedApplicable employer-sponsored coverage shall include coverage under any group health plan established and maintained primarily for its civilian employees by the Government of the United States, by the government of any State or political subdivision thereof, or by any agency or instrumentality of any such government.
 (6)EmployeeThe term employee includes any former employee, surviving spouse, or other primary insured individual.. (c)Clerical amendmentThe table of sections for chapter 43 of such Code is amended by striking the item relating to section 4980I.
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017.  